Citation Nr: 0715706	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to recovery of accrued benefits awarded for a 
total disability rating based on individual unemployability 
(TDIU) for the period from November 1, 1983, to November 5, 
1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.  He died in March 1996. The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the RO that denied 
recovery of accrued benefits for the award of a TDIU from 
November 1, 1983, to November 5, 1990.  The appellant timely 
appealed.


FINDINGS OF FACT

1.  Following the veteran's death in March 1996, the 
appellant filed a claim for accrued benefits in April 1996.

2.  At the time of the veteran's death, a claim for the 
assignment of a total rating for the veteran's PTSD was 
pending.

3.  In a July 2003 rating decision, the RO awarded a TDIU for 
the period from November 1, 1983, to November 5, 1990, for 
accrued benefit purposes.

4.  VA benefits were due and unpaid to the veteran based on 
evidence in the file at the date of the veteran's death.




CONCLUSION OF LAW

The criteria for recovery of accrued benefits for a maximum 
two-year period for the award of a TDIU between November 1, 
1983, to November 5, 1990, are met.  38 U.S.C.A. § 5121 (West 
2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

II.  Analysis

The basic facts in this case are not in dispute.

During the veteran's life time, service connection had been 
established for post-traumatic stress disorder (PTSD).  A 70 
percent disability rating was assigned, effective November 1, 
1983; and a 100 percent disability rating was assigned, 
effective November 6, 1990.

The veteran died in March 1996.  The appellant filed a claim 
for accrued benefits in April 1996.

In September 2000, the RO found that a clear and unmistakable 
error existed in the cancellation of an appeal initiated by 
the veteran in August 1985.  The veteran had specifically 
requested the assignment of a total evaluation for his PTSD.  
It appears that the RO increased the veteran's disability 
evaluation from 50 percent to 70 percent, effective 
November 1, 1983, and then cancelled the veteran's appeal.  
Hence, the veteran's claim for a total evaluation remained 
pending at the time of his death.
 
In awarding the appellant's DIC benefits under 38 U.S.C.A. 
§ 1318, a decision of the Board in April 2001 concluded that 
the evidence showed that the veteran had met the criteria for 
a 100 percent schedular evaluation for the ten-year period 
preceding his death-i.e., from March 1986.

In July 2003, the RO awarded a TDIU for the period from 
November 1, 1983, to November 5, 1990, for accrued benefit 
purposes.

Accordingly, VA benefits were due and unpaid to the veteran 
based on evidence in the file at the date of death.  
Likewise, as the appellant had filed her claim for accrued 
benefits within one year after the veteran's death, she is 
entitled to accrued benefits.

In this case, however, the RO denied the appellant any 
recovery of accrued benefits based on an interpretation of 
the regulations that allowed only for recovery of benefits 
accrued during the two years immediately preceding the 
veteran's death.

In May 2004, the United States Court of Appeals for the 
Federal Circuit held that the statutory language of 
38 U.S.C.A. § 5121(a) only limits a survivor's recovery of 
accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life.  
Terry v. Principi, 367 F.3d 1291, 1296 (Fed. Cir. 2004).   
Thus, the Board finds that the appellant is entitled to 
recovery of accrued benefits awarded for the TDIU between 
November 1, 1983, to November 5, 1990, in the amount of the 
difference between the 70 percent and 100 percent disability 
ratings for a maximum two-year period. 

The Board also notes that 38 U.S.C.A. § 5121(a) was revised 
by the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, effective December 16, 2003. The revision repealed the 
two-year maximum limit on accrued benefits so that a 
veteran's survivor may recover the full amount of an award of 
accrued benefits.  The revision, however, applies only to 
cases where the veteran's death occurred on or after the date 
of enactment-i.e., December 16, 2003.  Hence, it does not 
apply to cases involving recovery of awards for accrued 
benefits where the veteran's death occurred prior to that 
time, such as in this case.






	(CONTINUED ON NEXT PAGE)





ORDER

Recovery of accrued benefits for a maximum two-year period 
for the award of a TDIU between November 1, 1983, to 
November 5, 1990, in the amount of the difference between the 
70 percent and 100 percent disability ratings, is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


